IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

JAMES CONSORT and GILLIAN
CONSORT, husband and wife,

No. CV 20-10-BU-SEH
Plaintiffs,

Vs. ORDER

NORTHWEST CORPORATION and
DAVEY TREE, INC.,

 

Defendants.

 

On March 27, 2020, Plaintiffs filed a single document denominated “Motion
for Remand and Memorandum of Law,”! which fails to comply with L.R. 7.1(c)
and L.R. 7.1(d)(1)(A).

ORDERED:

1. The Motion for Remand and Memorandum of Law’ is DENIED for

failure to comply with L.R. 7.1(c) and L.R. 7.1(d)(1){A).

 

' Doc. 7.

2 Doc. 7.
2. Plaintiffs may, upon showing of good cause, move to resubmit the
remand motion and brief in support in proper form.

DATED this 3) tay of March, 2020.

yt Madd or

SAM E. HADDON '
United States District Judge
